UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            ϲͬϯͬϮϬϮϭ
 Gabriel Loor, individually and on behalf of
 others similarly situated,

                                Plaintiff,                   1:21-cv-00653 (PGG) (SDA)

                    -against-                                ORDER

 Joel Acevedo,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In accordance with the March 30, 2021 Case Management Plan, the parties were to file a

joint letter regarding the status of discovery on June 2, 2021. (ECF No. 14.) However, as the Court

has been advised that the parties have reached a settlement in principle, no such letter is

required and the remaining deadlines set forth in the Case Management Plan are adjourned sine

die. The parties shall advise the Court, no later than June 10, 2021, whether they would like to

consent to proceed before the undersigned for purposes of settlement approval. (See Mediation

Referral Order, ECF No. 11.)

SO ORDERED.

DATED:         New York, New York
               June 3, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
